                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:07-CR-00004-RJC
USA                                          )
                                             )
    v.                                       )               ORDER
                                             )
CHAD V. JACOBS                               )
                                             )


         THIS MATTER is before the Court upon motion of the defendant for a

reduction of sentence based on the First Step Act of 2018, (Doc. No. 57), to which

the government consents.

         The defendant pled guilty to possessing with intent to distribute at least 50

grams of cocaine base and cocaine (Count Two) and using and carrying a firearm

during and in relation to that drug trafficking offense (Count Three). (Doc. No. 15:

Plea Agreement at 1; Doc. No. 27: Judgment at 1). The advisory guideline range for

Count Two was the statutory mandatory minimum sentence of 120 months’

imprisonment and 5 years’ supervised release plus 60 consecutive months for Count

Three. (Doc. No. 58: Supplemental Presentence Report at 1). The Court imposed a

sentence at the mandatory minimum for each count. (Doc. No. 27: Judgment at 2).

         Under the First Step Act, the advisory guideline range for Count Two is the

reduced statutory mandatory minimum sentence of 60 months’ imprisonment and

at least 4 years’ supervised release. (Doc. No. 58: Supplemental Presentence Report

at 2). The defendant has approximately 142 credited months in the Bureau of

Prisons (BOP). (Id.). Therefore, the defendant seeks a sentence of time served plus
up to ten days followed by 4 years’ supervised release, to which the government

consents. (Doc. No. 126: Motion at 1).

      In exercising its discretion under the First Step Act, the Court has considered

the factors set forth in 18 U.S.C. § 3553(a), as well as the defendant’s post-sentence

conduct and the public’s safety. Based on these factors, the Court finds that a

reduction of the defendant’s sentence would accomplish the goals of sentencing.

      IT IS, THEREFORE, ORDERED that the defendant’s motion, (Doc. No.

57), is GRANTED and the defendant’s sentence for Count Two is reduced to the

time served, plus up to ten days for the BOP to process his release, followed by 4

years’ supervised release.1

      IT IS FURTHER ORDERED that, if the defendant is released from

imprisonment without a residential plan accepted by the United States Probation

Office (USPO), he shall submit to the local Residential Reentry Center for a period

not to exceed 90 days, with work release, at the direction of the USPO, as a

condition of supervised release. All other conditions remain unchanged.




1
 The Court assumes the BOP will apply the defendant’s credited time first to satisfy
the Count Three 60-month sentence, then apply the remainder to the Count Two
time-served sentence, resulting in an aggregate sentence of time served, plus up to
10 days to process his release.
                                         2
      The Clerk is directed to certify copies of this Order to the defendant, counsel

for the defendant, the United States Attorney, the United States Marshals Service,

and the United States Probation Office.




                                       Signed: March 4, 2019




                                          3
